DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 1) (claims 1-8) in the reply filed on 02/05/2021 is acknowledged.
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/05/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the third layer has pits on the surface, the pits are of a conical shape” in claims 5-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 5-8 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5-8 recite “the third layer has pits on the surface, the pits are of a conical shape” is indefinite in the absence of any drawings/marking etc.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Stoffels et al (US 2019/0051732 A1) in view of Chen et al (US 2020/0111891 A1).

Regarding claim 1: Stoffels teaches in Fig. 1, 3 about a nitride semiconductor substrate comprising at least a layered structure made of group 13 nitride semiconductors, wherein
a first layer 4, a second layer 3 having a wider band gap than the first layer, and a third layer 2 containing a P-type conductive impurity at a concentration of 5E+18 atoms/cm3 or more (Fig. 3, [0094]) are stacked in this order in the layered structure, and a maximum concentration of P-type conductive impurity in the first layer is 10% or less (can be interpreted as undoped) of a concentration of P-type conductive impurity in the third layer ([0095] teaches GaN channel layer which does not talk about doped and therefore can be interpreted as undoped. Chen also teaches in Fig. 4 about the similar limitation of the first layer 410 is undoped and first layer 430 is highly doped with Mg).

Regarding claim 2: Stoffels teaches in [0094] wherein the first layer is made of GaN, the second layer is made of AlGaN, the third layer is made of GaN, and the P-type conductive impurity is Mg.

Regarding claim 3: Chen teaches in [0022] about well-known structure  wherein the layered structure is formed on a base substrate with a buffer layer made of nitride semiconductors interposed therebetween.

Regarding claim 4:   Chen teaches in [0022] about well-known structure   wherein the layered structure is formed on a base substrate with a buffer layer made of nitride semiconductors interposed


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897